                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    IMA JEAN SORRELL & WILLIAM                             §
    SAMUEL SORRELL, JR.                                    §
                                                           §
    v.                                                     §    Civil Action No. 4:18-CV-00354
                                                           §    Judge Mazzant
    JERRY W. REEVES, Individually & as                     §
    Trustee F/B/O WILLIAM SAMUEL                           §
    SORRELL, SR. TRUST, et al.                             §


                              MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiff Ima Jean Sorrell’s Motion to Compel Discovery from

Jerry Reeves, Mary Lou Reeves, Brandon Reeves, & BWR Construction, LLC (Dkt. #113).1

Having reviewed the motion and the relevant pleadings, the Court finds that the motion to compel

should be granted.

                                               BACKGROUND

         Plaintiff Mrs. Ima Jean Sorrell was married to Mr. William Sorrell, Sr. (collectively “the

Sorrells”). They had two children: Plaintiff, Mr. William Samuel Sorrell, Jr. and Ms. Bonnie

Sorrell Gregory. The Sorrells accumulated a sizable joint estate worth in excess of $5,000,000

prior to their retirement.

         In 2014, William Sorrell, Sr. consulted the Sorrells’ attorney Defendant J.S. “Sandy” Freels

to create a second draft of the Sorrells’ estate planning documents, which included the Sorrells’

wills, trusts, and power of attorneys, specifically creating the Ima Jean Sorrell Trust and William

Samuel Sorrell, Sr. Trust (“Sorrell Trusts”) at issue in this motion. The Sorrell Trusts appointed

Defendant, Jerry W. Reeves as the trustee of the Sorrell Trusts and named Jerry Reeves’ wife,


1
  The title of the Motion indicates that this is simply Ima Jean Sorrell’s motion, but the introduction of the motion
indicates that both Plaintiffs, Ima Jean Sorrell and William Samuel Sorrell, Jr., filed the motion.
Mary Lou Reeves, and their son, Brandon W. Reeves (collectively “the Reeves Defendants”) as

successor trustees of the Sorrell Trusts. The estate planning documents also list the Reeves

Defendants as the beneficiaries of the residual estate after the death of Ima Jean Sorrell and

William Sorrell, Jr. (collectively “Plaintiffs”). Plaintiffs did not know Jerry Reeves or the Reeves

Defendants.

       William Sorrell, Sr. passed away on February 20, 2014. Immediately after, Jerry Reeves

exercised Ima Jean Sorrell’s power of attorney. Acting in his roles under the Sorrells’ relevant

estate planning documents, Jerry Reeves transferred all of Ima Jean Sorrell’s assets, including all

her cash, to an entity that is believed to be the Sorrell Trusts. Meanwhile, Jerry Reeves also began

to make cash payments of $1,300 per month to Plaintiffs. After the filing of the present suit, Jerry

Reeves resigned as trustee and Brandon Reeves is now the acting trustee.

       Plaintiffs filed suit on May 14, 2018 (Dkt. #1). As part of the litigation and discovery

process, Plainitff Ima Jean Sorrell served interrogatories and requests for production. The

requested interrogatories, at issue, are as follows:

                                      INTERROGATORIES

       1.     Please identify each financial transaction between you and the Sorrell Trusts
       in excess of $500, specifying the date, the purpose/description of the transaction,
       the amount of the transaction and whether the transaction was made by cash or
       check.

       ....

       2.      Please identify each financial transaction between you and Mary Lou
       Reeves from February 20, 2014 until the present in excess of $500, specifying the
       date, the purpose/description of the transaction, the amount of the transaction and
       whether the transaction was made by cash or check.

       ....

       3.     Please identify each financial transaction between you and Brandon Reeves
       from February 20, 2014 until the present in excess of $500, specifying the date, the

                                                  2
purpose/description of the transaction, the amount of the transaction and whether
the transaction was made by cash or check.

....

4.      Please identify each financial transaction between you and Mindi Jo Reeves
from February 20, 2014 until the present in excess of $500, specifying the date, the
purpose/description of the transaction, the amount of the transaction and whether
the transaction was made by cash or check.

....

5.      Please identify each financial transaction between you and Stacy Kimuyu
from February 20, 2014 until the present in excess of $500, specifying the date, the
purpose/description of the transaction, the amount of the transaction and whether
the transaction was made by cash or check.

....

6.      Please identify each financial transaction between you and Nicole Reeves
from February 20, 2014 until the present in excess of $500, specifying the date, the
purpose/description of the transaction, the amount of the transaction and whether
the transaction was made by cash or check.

....

7.      If you have cash in your possession, control or custody in excess of $1,500,
state the dollar amount, the source of the cash, and the physical location of the cash.

....

8.      If you have any precious metals (such as diamonds, gold, silver, etc.) with
a fair market value in excess of $2,500 in your possession, control or custody, state
the date the precious metals were acquired, the cost of the precious metals, the
estimated fair market value of the precious metals, the source of the funds used to
purchase the precious metals, and the physical location of the precious metals.

....

9.      If you have made loans or gifts to Mary Lou Reeves, Brandon Reeves,
Mindi Jo Reeves, Stacy Reeves Kimuyu or Nicole Reeves, state the date of the gift
or loan, the person to whom the gift or loan was made to, the amount of the gift or
loan, and the source of the funds used to make the gift or loan.




                                          3
(Dkt. #113, Exhibit 24 at pp. 2–5). The Reeves Defendants filed a response to each interrogatory

that was the same or substantially similar. The response is as follows:

       Objection: The interrogatory seeks the irrelevant. It is not limited to transactions in
       any way related to the trusts or the issues in this case. It seeks information unrelated
       to a claim or defense of any party in the case. It is a clear example of discovery
       abuse and a waste of litigation time and resources. An accounting was provided in
       this case that reports trust transactions. The interrogatory was not tailored to
       relevant matters and was phrased to be harassing and overly broad. The only
       relevant issue is the expenditure of trust funds and if the expenditure was for a
       proper trust purpose. There is no justification for an inquiry into the universe of
       transactions between the Defendants in this case. To the extent that the Plaintiffs
       are entitled to any information regarding trust transactions, they are referred to the
       accounting. No response is provided.

(Dkt. #113, Exhibit 24 at pp. 2–5). Further, Ima Jean Sorrell served a request for production that

accompanied the interrogatories. The request for production and response to that request are as

follows:

                                REQUEST FOR PRODUCTION

       1.      As to any response to Interrogatory #1 through #9, produce all documents
       relating to or concerning each financial transaction. These documents would
       include, but not be limited to, promissory notes, checks, deposit slips, safe deposit
       records, and invoices for purchases.

       Objection: The request seeks the irrelevant. It is not limited to transactions in any
       way related to the trusts or the issues in this case. It seeks information unrelated to
       a claim or defense of any party in the case. It is a clear example of discovery abuse
       and a waste of litigation time and resources. An accounting was provided in this
       case that reports trust transactions. The request was not tailored to relevant matters
       and was phrased to be harassing and overly broad. The only relevant issue is the
       expenditure of trust funds and if the expenditure was for a proper trust purpose.
       There is no justification for an inquiry into the universe of transactions between the
       Defendants in this case. To the extent that the Plaintiffs are entitled to any
       information regarding trust transactions, they are referred to the accounting. No
       documents are provided since there is no response to interrogatories 1-9.

(Dkt. #113, Exhibit 24 at pp. 2–5). Based on these responses, on March 6, 2019, Plaintiff filed the

present motion to compel (Dkt. #113). On March 20, 2019, the Reeves Defendants filed a response




                                                  4
(Dkt. #121). Plaintiffs filed their reply on March 21, 2019 (Dkt. #123) and the Reeves Defendants

filed their sur-reply on March 27, 2019 (Dkt. #125).

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 26(b)(1), parties “may obtain discovery regarding

any non[-]privileged matter that is relevant to any party’s claim or defense . . . .” FED. R. CIV. P.

26(b)(1). Relevance, for the purposes of Rule 26(b)(1), is when the request is reasonably

calculated to lead to the discovery of admissible evidence. FED. R. CIV. P. 26(b)(1); Crosby v. La.

Health & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). The Court’s scheduling order requires

that the parties produce, as part of their initial disclosure, “documents containing, information

‘relevant to the claim or defense of any party.’” (Dkt. #48 at p. 3). Moreover, the Local Rules of

the Eastern District of Texas provide further guidance suggesting that information is “relevant to

any party’s claim or defense [if]: (1) it includes information that would not support the disclosing

parties’ contentions; . . . (4) it is information that deserves to be considered in the preparation,

evaluation or trial of a claim or defense. . . .” LOCAL RULE CV-26(d). It is well established that

“control of discovery is committed to the sound discretion of the trial court.” Freeman v. United

States, 556 F.3d 326, 341 (5th Cir. 2009) (quoting Williamson v. U.S. Dep’t of Agric., 815 F.2d

368, 382 (5th Cir. 1987)).

       Rule 37 of the Federal Rules of Civil Procedure allows a discovering party, on notice to

other parties and all affected persons, to “move for an order compelling disclosure or discovery.”

FED. R. CIV. P. 37(a)(1). The moving party bears the burden of showing that the materials and

information sought are relevant to the action or will lead to the discovery of admissible evidence.

Export Worldwide, Ltd. v. Knight, 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party

establishes that the materials requested are within the scope of permissible discovery, the burden



                                                 5
shifts to the party resisting discovery to show why the discovery is irrelevant, overly broad, unduly

burdensome or oppressive, and thus should not be permitted. Id.

       Federal Rule of Civil Procedure 34 governs requests for production of documents,

electronically stored information, and tangible things. Rule 34 requires responses to “either state

that inspection and related activities will be permitted as requested or state with specificity the

grounds for objecting to the request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An

objection [to the entire request] must state whether any responsive materials are being withheld on

the basis of that objection.” FED. R. CIV. P. 34(b)(2)(C). On the other hand, “[a]n objection to part

of a request must specify the part and permit inspection of the rest.” FED. R. CIV. P. 34(b)(2)(C).

       After responding to each request with specificity, the responding attorney must sign their

request, response, or objection certifying that the response is complete and correct to the best of

the attorney’s knowledge and that any objection is consistent with the rules and warranted by

existing law or a non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule

“simply requires that the attorney make a reasonable inquiry into the factual basis of his response,

request, or objection.” FED. R. CIV. P. 26(g) advisory committee note (1983).

       The federal rules follow a proportionality standard for discovery. FED. R. CIV. P. 26(b)(1).

Under this requirement, the burden falls on both parties and the court to consider the

proportionality of all discovery in resolving discovery disputes. FED. R. CIV. P. 26(b)(1), advisory

committee note (2015). This rule relies on the fact that each party has a unique understanding of

the proportionality to bear on the particular issue. Id. For example, a party requesting discovery

may have little information about the burden or expense of responding. Id. “The party claiming

undue burden or expense ordinarily has far better information—perhaps the only information—

with respect to that part of the determination.” Id.



                                                 6
                                                  ANALYSIS

        Plaintiffs filed the current motion asking the Court to compel the Reeves Defendants to

answer the interrogatories2 and produce all documents requested. In summary, Plaintiffs ask the

Reeves Defendants to identify cash transactions between the Reeves Defendants and the Sorrell

Trusts over $500, financial transactions or loans between the Reeves Defendants and themselves

and the two daughters of Jerry Reeves and Mary Lou Reeves (collectively “the Reeves Family”)

in excess of $1,000 from February 20, 2014 until the present, cash in excess of $1,500 in Jerry

Reeves’ possession, control, or custody, precious metals in excess of $2,500, in Jerry Reeves’

possession, control, or custody, and then to produce any documents pertaining to these

transactions. The Reeves Defendants contend that this information is irrelevant, not proportional

to the needs of the case, and goes against a previous Court determination.

        The Court first encountered a request to compel Jerry Reeves’ personal bank statements in

a telephone conference in October 2018. After hearing argument, the Court ordered the Reeves

Defendants to produce Jerry Reeves’ personal bank information but permitted redactions to be

made for items that were unrelated to the Sorrell Trusts. Plaintiffs argued that they believed the

statements would be produced over-redacted and would not show all the information that was

necessary. At the time, the Court allowed the redactions, but stated that Plaintiffs could raise the

issue regarding over-redactions once Plaintiffs received the statements and determined it was

necessary.

        After receiving the statements, Plaintiffs determined that they were heavily-redacted and

possibly not even the bank statements of Jerry Reeves, but of Mary Lou Reeves. Plaintiffs

maintain that it is appropriate to order the production of unredacted documents reflecting the


2
 Plaintiff Ima Jean Sorrell has already reached her limit on the number of interrogatories she is permitted to send;
however, she requests leave to extend that amount. The Court finds good cause to grant that request.

                                                         7
transactions mentioned above. According to Plaintiffs, the facts of this case warrant the discovery

sought. Plaintiffs allege that the Reeves Defendants have engaged in impermissible cash and

personal transactions with trust funds. Plaintiffs maintain that there is evidence to demonstrate

that Jerry Reeves placed trust receipts converted into cash, checks made out to Ima Jean Sorrell,

cash resulting from the sale of trust property, and loan repayments with alleged interest3 in his

personal bank account or in a personal safe deposit box—and then transferred to Brandon Reeves’

personal safe deposit box when he took over as trustee. Plaintiffs assert that, not only, was money

placed into Jerry Reeves personal checking account, but also Mary Lou Reeves personal account,

who never acted as trustee. Plaintiffs also maintain that certain transactions are missing from the

financial records available in the case and even the ones that are now available were initially

concealed from Plaintiffs until this lawsuit was filed and the transactions were required to be

disclosed. Plaintiffs maintain that the active concealment and failure to disclose demonstrates an

intent to maintain ownership of the trust property and calls into question whether there are other

transactions that remain to be discovered.

         The Reeves Defendants argue that the facts as set out by Plaintiffs are mischaracterized,

exaggerated, and that the Sorrell Trusts permit all their transactions and dealings. The Reeves

Defendants assert that the requests are not reasonably tailored to any relevant information in this

lawsuit and anything that is relevant to the lawsuit has been produced. According to the Reeves

Defendants, the only relevant transactions are those between the Sorrell Trusts and the Reeves

Defendants. Further, the Reeves Defendants claim that the requests are clearly not proportional to




3
  As trustee, Jerry Reeves loaned money to Brandon Reeves’ wholly owned company, BWR Construction, LLC.
Brandon testified in his deposition that he paid the money back, and Plaintiffs allege that money he repaid was put
into Jerry Reeves personal accounts. Moreover, Brandon Reeves testified that he paid interest on the loan; however,
according to Plaintiffs, there is no evidence to support any interest being paid except the Reeves Defendants’ testimony
that he paid interest in cash to a personal safe deposit box, that he now controls as the trustee.

                                                           8
any possible relevance of determining improper transactions between the Sorrell Trusts and the

Reeves Defendants.

         Plaintiffs counter that the Reeves Defendants made their personal finances relevant by

commingling trust fund accounts with personal accounts, even if permitted by the Sorrell Trusts.4

Plaintiffs argue that the relevant transactions are not solely between the Sorrell Trusts and the

Reeves Defendants, giving an example of selling trust cattle to a third party and keeping the

proceeds or one Reeves Defendant giving cash to another Reeves Defendant based on loans or

sales from the trust —these would be transactions between the Reeves Defendants and a third party

or another Reeves Defendant but still relevant to the Sorrell Trusts and this litigation. Plaintiffs

aver that this is proportional because there is approximately $300,000 that is unaccounted for, the

Reeves Defendants should have easy access to their banking records, and Plaintiffs only get a

$1,300 monthly distribution. As such, this is the least burdensome means to obtain relevant

information and the best way to attempt to find the money missing form the Sorrell Trusts.

         The Court agrees with Plaintiffs. At issue in this case are the actions of the Reeves

Defendants serving in their roles as trustees, or in proximity to the trustee. Personal dealings and

cash transactions are all relevant to the dispute of whether Jerry Reeves and Brandon Reeves

carried out their duties in a permissible way, and by placing trust property into personal accounts,

this makes personal financial information relevant in the case. Transactions outside of those

simply between the Reeves Defendants and the trusts are also relevant, at least to discover. The

Court does not hold that these will be admissible at trial, but it should at least be discoverable. As




4
 Plaintiffs also reference the fact that the Reeves Defendants object to an inspection of the safe deposit box; however,
because this is not a request before the Court, the Court does not address this argument.

                                                           9
    such, the Court compels the Reeves Defendants to answer the interrogatories and produce the

    documents responsive to the interrogatories, to the extent they have not already done so.5

                                                     CONCLUSION

             It is therefore ORDERED Ima Jean Sorrell’s Motion to Compel Discovery from Jerry
.
    Reeves, Mary Lou Reeves, Brandon Reeves, & BWR Construction, LLC (Dkt. #113) is hereby

    GRANTED. As such, Defendants shall respond to the discovery requests within 10 days of this

    Order.


           SIGNED this 21st day of October, 2019.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




    5
      Because this is personal information, the Court does not foreclose the possibility of the parties conferring to reach
    an agreement for a protective order or for the Reeves Defendants seeking a protective order to protect the privacy of
    the Reeves Defendants information.

                                                             10
